DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 13, 2022, has been entered.
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on June 13, 2022, and the Request for Continued Examination and the Supplemental Amendment filed on July 12, 2022.
Claims 1, 8, and 15 are amended.  Claim 21 is cancelled.  Claims 1, 5-8, 12-15, 19, and 20 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Objections
Regarding Claim 21, the claim is cancelled as specified in Applicant’s Amendment.  The previous objection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak, Khamosh, How to Get the Most Out of CyanogenMod’s Privacy Guard Feature, Guiding Tech, available at http://web.archive.org/web/20150928022252/https://www.guidingtech.com/42045/cyanogenmod-privacy-guard/ (archived Sep. 28, 2015) (hereinafter “Pathak”), in view of Mallozzi, Matthew Robert, U.S. Patent Application 2016/0191534 A1 (published Jun. 30, 2016) (hereinafter “Mallozzi”) and Makwana, Divyang, How to check battery usage graph on Android, Mobigyann, available at https://www.mobigyaan.com/how-to-check-battery-usage-graph-on-android (Dec. 7, 2015) (hereinafter “Makwana”).
Regarding Claim 1, Pathak teaches a method (see, e.g., Pathak, p. 2, describing the Privacy Guard app of the CyanogenMod 11 custom ROM and indicating methods for managing permissions with Privacy Guard), comprising:
Outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, an indication of a configured time period, a number of times a particular application has accessed each of a plurality of resources of the electronic device during the configured time period, and a plurality of user interface objects corresponding to the plurality of resources (see, e.g., id., pp. 4 and 5, Advanced Permission Management with Privacy Guard, describing and illustrating display of an advanced options interface in response to a user long pressing on a particular app from a list, the advanced options interface including a representation of the selected app “Google Play service” and representations of options or resources including “Record audio,” “Wake up,” “Call phone,” “Modify Settings,” “Keep awake,” and others; illustrating each resource option displayed with usage information; illustrating the “Wake up” and “Keep awake” resource options displayed with “Allowed 1963 times” and “Allowed 9737 times” notifications respectively, representing a number of times each option was allowed; and illustrating each resource option displayed with a dropdown user interface element to allow or deny each option), and wherein for each resource of the plurality of resources, a respective user interface object of the plurality of user interface objects is displayed on the same screen for controlling a resource access permission that permits the particular application to access the respective resource of the plurality of resources (see, e.g., id., p. 5, illustrating each resource option displayed with a dropdown user interface element to allow or deny each option and illustrating a dropdown menu displayed for a selected resource option; and pp. 5 and 6, Managing Permissions for System Apps, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake,” “Auto start,” and “Wake up” resource options);
Receiving a user input associated with one user interface object of the plurality of user interface objects (see, e.g., id., p. 6, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake” and other resource options); and
In response to receiving the user input, changing the respective resource access permission corresponding to the one user interface object (see, e.g., id., illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake” and other resource options).
However, Pathak appears to be silent regarding display of duration information of a configured time period and is silent regarding receiving another user input that selects a particular resource of the plurality of resources on the same screen and in response to the receiving the another user input that selects a particular resource of the plurality of resources on the same screen, displaying, in a different screen, a plurality of indications, wherein each of the plurality of indications indicates a time at which the particular application accessed the particular resource.  
Mallozzi teaches a method (e.g., Mallozzi, Abstract and para. 3, describing methods, systems, and interfaces for managing permissions to access mobile device resources) comprising: outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, duration information of a configured time period and a number of times a particular application has accessed each of a plurality of resources of the electronic device during the configured time period (see, e.g., id., paras. 105-108 and Fig. 4B, describing and illustrating an exemplary graphical user interface of an application for managing permissions comprising display of statistics for access requests received from applications on an electronic device, describing and illustrating display of a section for display of various statistics of access requests sent by an application for a resource including a number of access requests today [the label “today” representing “duration information” at least in the sense that a day is a period of duration and “today” indicates a particular day and the label “today” representing duration information of “a configured time period” at least in the sense of being established relative to alternative options], and illustrating ellipsis between a section for a certain resource of Application 01 and a record for a certain resource of Application 02 [suggesting display of additional sections for additional resources for Application 01], and para. 108, describing displaying permissions in conjunction with access request statistics of corresponding applications so that a user is able to identify “which device resources are accessed by applications the most” [suggesting managing access requests sent by an application for access to multiple resources]); and receiving a user input that selects a particular resource of the plurality of resources on the same screen; and in response to the receiving the user input that selects a particular resource of the plurality of resources on the same screen, displaying, in a different screen, a section that comprises a time representation and a plurality of indications, wherein each of the plurality of indications indicates a time at which the particular application accessed the particular resource (see, e.g., id., para. 109 and Fig. 4B, describing and illustrating embodiments in which the exemplary graphical user interface comprises display of a user-interface element for viewing a detailed access request history for a particular resource of a respective application and describing selecting the user-interface element causing display of a GUI [representing a different screen] which includes a detailed listing of each access request sent by the respective application where each access request is displayed with data retrieved from stored records such as the time of the request [representing a time representation].  Note that list lines or elements can be viewed as representing a plurality of indications).  
Pathak and Mallozzi are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to implement the method taught by Pathak by providing a user interface that displays, in a same screen, duration information of a configured time period and a number of times a particular application has accessed each of the plurality of resources during the configured time period as taught by Mallozzi.  Motivation to combine the teachings is found in Mallozzi, which teaches the value of presenting specified permissions in conjunction with access request statistics in identifying potentially malicious or resource-intensive applications in relationship to managing permissions (see, e.g., Mallozzi, paras. 2 and 108), and arises from the value of associated or concurrent display of relevant information well known in the art as evidenced by Human Factors; User interface design principles for the Telecommunications Management Network (TMN) applicable to the 'G' Interface, Draft EG 201 024 V1.1.1 (1997-03), European Telecommunications Standards Institute (ETSI), available at https://www.etsi.org/deliver/etsi_eg/201000_201099/201024/01.01.01_50/eg_201024v010101m.pdf (1997) (see, e.g., p. 12, 5.2.2 Flattening the hierarchy, describing and illustrating a design principle in which information spread through a number of windows and views is combined and located within a single window and indicating “combining relevant information and presenting it within a single window” as an established principle; and p. 11, 5.2.1 Telescoping in place, describing a principle of “minimizing the amount of user navigation required to access relevant information” by, based on a context in which a user is operating, automatically bringing key information that would assist the user to the user level).  In view of the above, one of ordinary skill in the art would have been motivated to combine the teachings of Pathak and Mallozzi and implement a method in which a user interface displays, in a same screen, duration information of a configured time period, a number of times a particular application has accessed each of a plurality of resources of an electronic device during the configured time period, and a plurality of user interface objects corresponding to the plurality of resources in order to allow a user to more easily identify and manage potentially malicious or resource-intensive access behavior of an application by means of a user interface that more conveniently displays relevant access information and control elements within a single window.  One of ordinary skill in the art would have been further motivated to combine the teachings and implement the method such that another user input that selects a particular resource of the plurality of resources on the same screen is received and in response to the receiving the another user input a plurality of indications is displayed, in a different screen, wherein each of the plurality of indications indicates a time at which the particular application accessed the particular resource in order to allow improved identification of potentially malicious or resource-intensive applications in relationship to managing permissions (see, e.g., Mallozzi, paras. 2 and 108).
However, Pathak as modified by Mallozzi is silent regarding displaying a timeline section that comprises a time scale and the plurality of indications wherein each of the plurality of indications indicates, by a position of the respective indication relative to the time scale, the time at which the particular application accessed the particular resource.  
Makwana teaches a method (see, e.g., Makwana, p. 1, describing Android phones as having a useful feature of monitoring a battery comprising presenting colors and signals representing stats of the batter) comprising: displaying, in a screen, a timeline section that comprises a time scale and a plurality of indications, wherein each of the plurality of indications indicates, by a position of the respective indication relative to the time scale, a time at which a particular application accessed a particular resource (see, e.g., id., pp. 1 and 2, How to check battery usage graph on Android, describing and illustrating a graph showing battery used by a smartphone and describing the information as showing which app is consuming more battery while a user uses the smartphone; pp. 2 and 3, Battery Usage, describing and illustrating a battery usage graph and various subgraphs that represent a timeline section that comprises a time scale, in the form of a graph with time labels, and a plurality of colored indications that represent or indicate, by their positions relative to the time scale, times at which resources were accessed; and p. 4, Mobile Network Signal – Battery Graph, describing the various colored bars of the subgraphs as indicating apps accessing Wi-Fi, GPS, and other resources or features).  
Makwana is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access monitoring and with teachings directed toward presenting access information in relationship to time.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pathak, Mallozzi, and Makwana and implement a method in which a timeline section that comprises a time scale and a plurality of indications is displayed in a different screen such that each of the plurality of indications indicates, by a position of the respective indication relative to the time scale, a time at which a particular application accessed a particular resource in order to more easily understand the use of computer resources in relationship to time (see, e.g., Makwana, pp. 1 and 2; and in view of the value of timelines and other time-based graphs well known in the art).
Regarding Claim 5, Pathak as modified by Mallozzi and Makwana teaches the method of Claim 1, wherein the user interface displays, in the same screen, a location associated with one resource access event (see, e.g., see, e.g., Mallozzi, paras. 105 and 109 and Figs. 4B and 5B, describing and illustrating the section for display of various statistics of access requests sent by an application as including a user-interface element for viewing detailed access request history for a respective application such that selection of the user-interface element displays a detailed listing of each access request sent by an application, where each access request is displayed with data retrieved from stored records which includes information such as the location of the request.  One of ordinary skill in the art would have been motivated to implement a method in which a user interface displays, in a same screen, a location associated with a resource access event under the same rationale as provided in the discussion of Claim 1 above and further in order to provide relevant information related to a specific type of access request).
Regarding Claim 6, Pathak as modified by Mallozzi and Makwana teaches the method of Claim 1, wherein the user interface displays, in the same screen, a timestamp associated with one resource access event (see, e.g., Pathak, p. 5, illustrating the “Wake up” and “Keep awake” resource options displayed with “1 min ago” notifications respectively, representing a most recent time each option was allowed; and see, e.g., Mallozzi, paras. 105 and 109 and Figs. 4B and 5B, describing and illustrating the section for display of various statistics of access requests sent by an application as including a user-interface element for viewing detailed access request history for a respective application such that selection of the user-interface element displays a detailed listing of each access request sent by an application, where each access request is displayed with data retrieved from stored records which includes information such as the time of the request.  One of ordinary skill in the art would have been motivated to implement a method in which a user interface displays, in a same screen, a timestamp associated with a resource access event under the same rationale as provided in the discussion of Claim 1 above and further in order to provide relevant information related to a specific access request).
Regarding Claim 8, Pathak as modified by Mallozzi and Makwana teaches a device (see, e.g., Pathak, p. 2, indicating implementation on production phones such as OnePlus One and Yu Yureka [known in the art to comprise a coupled memory and hardware processor]) corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Pathak as modified by Mallozzi and Makwana teaches a device corresponding to the method of Claim 5.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 13, Pathak as modified by Mallozzi and Makwana teaches a device corresponding to the method of Claim 6.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 15, Pathak as modified by Mallozzi and Makwana teaches a non-transitory computer-readable medium (see, e.g., Pathak, p. 2, indicating implementation on production phones such as OnePlus One and Yu Yureka [known in the art to comprise a non-transitory computer-readable medium containing executable instructions]) corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Pathak as modified by Mallozzi and Makwana teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.
Regarding Claim 20, Pathak as modified by Mallozzi and Makwana teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Mallozzi and Makwana and in further view of Hoffman, Chris, How to Manage App Permissions on Your iPhone or iPad, How-To Geek, LLC, available at https://www.howtogeek.com/211623/how-to-manage-app-permissions-on-your-iphone-or-ipad/ (Mar. 14, 2015) (hereinafter “Hoffman”).
Regarding Claim 7, Pathak as modified by Mallozzi and Makwana teaches the method of Claim 1 as discussed above but appears to be silent regarding the method wherein at least one user interface object of the plurality of user interface objects comprises a toggle.
Hoffman teaches a method (see, e.g., Hoffman, p. 1, indicating methods for managing app permissions), comprising: outputting a user interface on an electronic device, wherein the user interface displays a plurality of user interface objects corresponding to the plurality of resources and wherein at least one user interface object of the plurality of user interface objects comprises a toggle (see, e.g., id., pp. 2 and 3, Manage a Single App’s Permissions, indicating the existence of several ways to manage app permissions including a Settings screen and a Settings app and describing illustrating a user interface for toggling an app’s permissions to access multiple resources on or off).
Hoffman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Pathak, Mallozzi, and Hoffman and implement a method in which at least one user interface object of a plurality of user interface objects comprises a toggle in order to allow a user to more easily turn access permissions on and off (see, e.g., Hoffman, pp. 1 and 2; and in view of the value of toggle controls well known in the art).
Regarding Claim 14, Pathak as modified by Mallozzi and Makwana and as further modified by Hoffman teaches a device corresponding to the method of Claim 7.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed June 13, 2022, have been fully considered but are generally moot in view of the new grounds of rejection.  Note that limitations regarding a timeline section that comprises a time scale and a plurality of indications and regarding indications indicating, by a position relative to the time scale, a time at which a particular application accessed a particular resource are rendered obvious over the teachings of newly added reference Makwana in combination with the other applied references.
Regarding Applicant’s arguments on pages 8 and 9 of the Amendment (pages 3 and 4 of the Remarks) that Pathak in view of Mallozzi fails to teach or suggest relevant limitations of representative Claim 1 because Pathak teaches “displaying usage information of a feature of an application” and not “displaying access information of resources of an application” as claimed, these arguments ignore relevant teachings of Pathak and are inconsistent with a broadest reasonable interpretation of the claim language at issue.  The elements controlled by Privacy Guard as discussed in Pathak can be viewed as resources because a “feature” of a device can be viewed as a “resource” of a device at least in the sense that a feature represents accessible hardware or software (see, e.g., “Resource,” Definition 1, Computer Hope, available at https://www.computerhope.com/jargon/r/resource.htm).  Further, elements controlled in Pathak include location services and recording audio [microphone], which Applicant’s own disclosure acknowledges are resources (see Specification, para. 13).  Pathak further indicates that the Privacy Guard user interface is controlling “access” to the elements discussed, providing user interface elements allowing a user to select to allow or deny such access (see, e.g., Pathak, pp. 3 and 4).  Further, contrary to Applicant’s assertion that “Pathak explicitly states that the only concerned resource is [the battery],” it is apparent, even in its name, that Privacy Guard is intended to also restrict access to resources in relationship to privacy.  Also, nothing in the present claim language suggests that restricting access to device resources cannot be in relationship to reducing battery use.
Regarding Applicant’s arguments on pages 10-12 of the Amendment (pages 5-7 of the Remarks) that Pathak in view of Mallozzi does not render obvious presentation of duration information of a configured time period as taught by Mallozzi on a same screen in the context of the screens of Privacy Guard, arguing that the combination is based on conclusory statements and does not offer a motivation to combine, Applicant ignores or misconstrues the motivations provided and underestimates the level of ordinary skill in the art.  Applicant cites to KSR, asserting that motivations to combine provided in the previous Office action are conclusory, but fails to address the clear motivations related to the concept that combination of related user interface elements on a display are obvious under principles of convenience and efficiency.  Pathak makes clear that various pieces of access history information, including a number of accesses of a resource in a given time period, can be displayed along with a user interface element to control access to the resource, and Mallozzi renders obvious displaying an indication of the given time period along with access history information including a number of accesses of a resource in the given time period.  Applicant’s arguments are inconsistent with the understanding of one of ordinary skill in the art in the field of user interface design, who would understand the value of displaying related items together, such understanding evidenced by ETSI Guide and by the interfaces disclosed by Pathak and Mallozzi.  While there may be a tradeoff to presenting additional information as noted by Applicant, nothing here suggests that information regarding a time period, such as the inclusion of “Today” in Mallozzi or the inclusion of the time labels of Makwana would implicate that concern or would preclude the obviousness of inclusion of the information.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Wong, Karen Natalie, U.S. Patent 9,495,270 B2 (issued Nov. 15, 2016), teaching graphical user interfaces for monitoring usage of various computing resources, the interfaces comprising display of various usage graphs.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
8/12/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174